Citation Nr: 0509562	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from April 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim for service connection for residuals of right knee 
arthritis.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current right knee disability is not 
etiologically related to service, nor was right knee 
arthritis demonstrated to a compensable degree within a year 
following service separation.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active duty, nor may right knee arthritis be presumed to be 
so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in September 2002, after the enactment of the VCAA.  

A letter dated in September 2002 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the December 2003 statement of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from April 1972 to 
April 1974.

The veteran's service medical records are of record.  In a 
June 19, 1972, treatment note, the veteran reported pain in 
his right knee; it was described as an old injury.  On June 
20, 1972, the veteran reported pain, stiffness, and 
instability in his right knee.  He also reported a history of 
torn cartilage.  He was referred for an orthopedic consult.  
During the June 20, 1972 orthopedic examination, the veteran 
reported a twisting injury to his right knee two years prior.  
He indicated that five-to-six months earlier (prior to entry 
into service), he felt a snapping in the joint and a civilian 
doctor told him he had a torn cartilage.  He also reported 
that in his seventh week in basic training, he felt snapping 
in his knee while marching and was unable to straighten his 
leg.  He had no history of locking.  The diagnosis was to 
rule out a torn meniscus.  An X-ray was performed and the 
result was negative.  In the veteran's separation examination 
record, his lower extremities were deemed normal.  A June 
1972 injury to his right knee was noted.  He was found 
qualified for separation.

A May 2002 VA outpatient treatment record noted that the 
veteran was seen for complaints of right knee pain after he 
lifted a lawn mower.  It was noted that upon examination, the 
veteran's right knee had a moderate amount of swelling around 
the lateral aspects of the right knee.  He was instructed to 
seek primary medical attention if anti-inflammatory 
medication did not help.

In May 2002, the veteran received treatment for his knee from 
M.L., M.D., a private physician.  The veteran stated that he 
was carrying a lawn mower up some steps when he injured his 
knee.  He reported that many years prior, he was told he had 
a torn cartilage and nothing was done.  The diagnosis was 
medial compartment arthritis of the right knee.

In September 2002, the veteran submitted a claim for service 
connection for his knee stating he received a meniscus tear 
in the service during basic training in 1972.  He attached an 
August 2002 letter from M.L., M.D., in which the physician 
opined that if the cartilage torn in the veteran's military 
injury was the medial meniscus, there was likely a direct 
correlation to his present arthritis.

In a September 2002 VA outpatient treatment record, it is 
noted that the veteran had right knee pain.

In October 2002, the veteran underwent a VA examination.  
During the examination, the veteran reported injuring his 
knee in the military in 1972.  He could not remember how he 
injured his knee, but that he was told he had torn cartilage.  
After the injury, he used crutches for several weeks.  He 
eventually recovered from his injury and did well.  The 
veteran also reported having injured his knee two years 
before service while he was in high school.  After physical 
examination, the diagnosis was right knee medial compartment 
osteoarthritis.  The VA examiner also noted that it was 
impossible to determine given no definitive diagnosis whether 
the veteran had a torn meniscus in 1972.  He opined that had 
the veteran had a meniscal tear, it was possible that his 
injury prior to the service may have been somewhat 
exacerbated by the injury in 1972.  He opined further that it 
was unlikely that the veteran's right knee medial compartment 
arthritis was caused by his military service.

In October 2002, a VA X-ray of the right knee was performed 
which revealed no evidence of fracture or dislocation and 
mild to moderate degenerative changes.

In November 2002, by rating decision, the RO denied the 
veteran's claim stating the veteran's right knee disability 
pre-existed service and was not aggravated by service.

In the veteran's representative's January 2004 statement, he 
argued that a medical record dated July 20, 1972 stated the 
veteran had a meniscus tear and it was reasonable to expect 
that this condition would become problematic to the veteran's 
lifestyle.

In the representative's September 2004 informal hearing 
presentation, he argued that the veteran's service medical 
records stated the veteran tore his medial meniscus and this 
should be accepted as fact.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board concludes 
that service connection for a right knee disability is not 
warranted.  According to the October 2002 opinion of a VA 
physician, it is unlikely that the veteran's right knee 
disability was caused by his military service.  Although the 
examiner stated that it is possible that his pre-existing 
knee conditions may have been exacerbated by an in-service 
injury, he did not state that the in-service injury caused a 
permanent aggravation of the pre-existing injury.  Also, the 
physician did not conclude that the pre-service knee injury 
or the injury in service were the basis for the present right 
knee disability.

Further, although the veteran's representative argues that 
the veteran's service medical records (SMRs) state he had a 
torn meniscus, the SMRs actually state that a meniscal tear 
was to be "R/O" (ruled out).  Therefore, whether the 
veteran had a torn meniscus in service is not clear according 
to the medical evidence of record.

Finally, the medical evidence of record does not show that 
the veteran had right knee arthritis within a year of 
separation from service.  In fact, the first evidence of 
arthritis is found in May 2002, when the veteran injured his 
right knee carrying a lawn mower up steps.  This diagnosis is 
28 years after the veteran's discharge from service.  The 
veteran also has not alleged that he has had ongoing 
symptomatology of a right knee disability while in the 
military and since his discharge.

In summary, the October 2002 VA examiner opined that it is 
unlikely the veteran's current right knee disability was 
caused by his military service.  In addition, the veteran has 
not had ongoing symptomatology of a right knee disability 
while in service and since his discharge.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee disability.


ORDER

Entitlement to service connection for a right knee disability 
is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


